In the

      United States Court of Appeals
                     For the Seventh Circuit
                          ____________________  

No.  13-­‐‑3581  
DON  NORTON  and  KAREN  OTTERSON,  
                                                        Plaintiffs-­‐‑Appellants,  
                                        v.  

CITY  OF  SPRINGFIELD,  ILLINOIS,  et  al.,  
                                                       Defendants-­‐‑Appellees.  
                          ____________________  

                           On  Petition  for  Rehearing  
                          ____________________  

                         DECIDED  AUGUST  7,  2015  
                         ____________________  

    Before  EASTERBROOK,  MANION,  and  SYKES,  Circuit  Judges.  
    EASTERBROOK,  Circuit  Judge.  Our  first  decision  in  this  ap-­‐‑
peal   concluded   that   Springfield’s   anti-­‐‑panhandling   ordi-­‐‑
nance  does  not  draw  lines  based  on  the  content  of  anyone’s  
speech.  Because  the  litigants  agreed  that  the  ordinance’s  va-­‐‑
lidity  depends  on  this  issue,  we  affirmed  the  district  court’s  
decision.  768  F.3d  713  (7th  Cir.  2014).  We  deferred  considera-­‐‑
tion   of   the   petition   for   rehearing   until   the   Supreme   Court  
decided   Reed   v.   Gilbert,   135   S.   Ct.   2218   (2015).   Shortly   after  
deciding   Reed,   the   Court   remanded   Thayer   v.   Worcester,   755  
2                                                                        No.  13-­‐‑3581  

F.3d  60  (1st  Cir.  2014),  a  panhandling-­‐‑ordinance  decision  on  
which  our  first  opinion  had  relied,  for  further  consideration  
in   light   of   Reed.   135   S.   Ct.   2887   (2015).   At   our   request,   the  
parties   filed   supplemental   memoranda   discussing   Reed.   We  
now   grant   the   petition   for   rehearing   and   apply   Reed   to  
Springfield’s  ordinance.  
  As   our   first   opinion   explained,   §131.06   of   Springfield’s  
Municipal  Code  
      prohibits   panhandling   in   its   “downtown   historic   district”—less  
      than  2%  of  the  City’s  area  but  containing  its  principal  shopping,  
      entertainment,   and   governmental   areas,   including   the  
      Statehouse   and   many   state-­‐‑government   buildings.   The   ordi-­‐‑
      nance   defines   panhandling   as   an   oral   request   for   an   immediate  
      donation  of  money.  Signs  requesting  money  are  allowed;  so  are  
      oral  pleas  to  send  money  later.  Springfield  evidently  views  signs  
      and   requests   for   deferred   donations   as   less   impositional   than  
      oral   requests   for   money   immediately,   which   some   persons   (es-­‐‑
      pecially  at  night  or  when  no  one  else  is  nearby)  may  find  threat-­‐‑
      ening.  

768  F.3d  at  714.  Plaintiffs  contend  that  the  ordinance’s  prin-­‐‑
cipal   rule—barring   oral   requests   for   money   now   but   not  
regulating   requests   for   money   later—is   a   form   of   content  
discrimination.  
    The  panel  disagreed  with  that  submission  for  several  rea-­‐‑
sons.  We  observed  that  the  ordinance  does  not  interfere  with  
the  marketplace  for  ideas,  that  it  does  not  practice  viewpoint  
discrimination,   and   that   the   distinctions   that   plaintiffs   call  
content  discrimination  appear  to  be  efforts  to  make  the  ordi-­‐‑
nance   less   restrictive,   which   should   be   a   mark   in   its   favor.  
We  summed  up:  “The  Court  has  classified  two  kinds  of  reg-­‐‑
ulations   as   content-­‐‑based.   One   is   regulation   that   restricts  
speech   because   of   the   ideas   it   conveys.   The   other   is   regula-­‐‑
No.  13-­‐‑3581                                                                   3  

tion   that   restricts   speech   because   the   government   disap-­‐‑
proves   of   its   message.   It   is   hard   to   see   an   anti-­‐‑panhandling  
ordinance   as   entailing   either   kind   of   discrimination.”   768  
F.3d  at  717  (citations  omitted).  We  classified  the  ordinance  as  
one   regulating   by   subject   matter   rather   than   content   or  
viewpoint.  
     Reed   understands   content   discrimination   differently.   It  
wrote   that   “regulation   of   speech   is   content   based   if   a   law  
applies  to  particular  speech  because  of  the  topic  discussed  or  
the  idea  or  message  expressed.”  135  S.  Ct.  at  2227  (emphasis  
added).   Springfield’s   ordinance   regulates   “because   of   the  
topic  discussed”.  The  Town  of  Gilbert,  Arizona,  justified  its  
sign   ordinance   in   part   by   contending,   as   Springfield   also  
does,  that  the  ordinance  is  neutral  with  respect  to  ideas  and  
viewpoints.  The  majority  in  Reed  found  that  insufficient:  “A  
law  that  is  content  based  on  its  face  is  subject  to  strict  scruti-­‐‑
ny   regardless   of   the   government’s   benign   motive,   content-­‐‑
neutral  justification,  or  lack  of  ‘animus  toward  the  ideas  con-­‐‑
tained’  in  the  regulated  speech.”  135  S.  Ct.  at  2228.  It  added:  
“a   speech   regulation   targeted   at   specific   subject   matter   is  
content   based   even   if   it   does   not   discriminate   among   view-­‐‑
points  within  that  subject  matter.”  Id.  at  2230.  
     Three   Justices   concurred   only   in   the   judgment   in   Reed.  
135  S.  Ct.  at  2236–39  (Kagan,  J.,  joined  by  Ginsburg  &  Breyer,  
JJ.).   Like   our   original   opinion   in   this   case,   these   Justices  
thought   that   the   absence   of   an   effort   to   burden   unpopular  
ideas  implies  the  absence  of  content  discrimination.  But  the  
majority   held   otherwise;   that’s   why   these   three   Justices  
wrote   separately.   The   majority   opinion   in   Reed   effectively  
abolishes   any   distinction   between   content   regulation   and  
subject-­‐‑matter   regulation.   Any   law   distinguishing   one   kind  
4                                                                No.  13-­‐‑3581  

of  speech  from  another  by  reference  to  its  meaning  now  re-­‐‑
quires  a  compelling  justification.  
     Our  observation,  768  F.3d  at  717,  that  Springfield  has  at-­‐‑
tempted  to  write  a  narrowly  tailored  ordinance  now  pertains  
to  the  justification  stage  of  the  analysis  rather  than  the  classi-­‐‑
fication  stage.  But  Springfield  has  not  contended  that  its  or-­‐‑
dinance   is   justified,   if   it   indeed   represents   content   discrimi-­‐‑
nation.  As  we  said  at  the  outset,  the  parties  have  agreed  that  
the   ordinance   stands   or   falls   on   the   answer   to   the   question  
whether  it  is  a  form  of  content  discrimination.  Reed  requires  
a  positive  answer.  
   The   judgment   of   the   district   court   is   reversed,   and   the  
case   is   remanded   for   the   entry   of   an   injunction   consistent  
with  Reed  and  this  opinion.  
No. 13-3581                                                       5

   MANION, Circuit Judge, concurring.
    I join the opinion of the court in full, but write separately to
underscore the significance of the Supreme Court’s recent
decision in Reed v. Town of Gilbert, which held that a speech
regulation targeted at specific subject matter is content-based
even if it does not discriminate among viewpoints within that
subject matter. 135 S. Ct. 2218, 2230 (2015). Reed injected some
much-needed clarity into First Amendment jurisprudence and,
in doing so, should eliminate the confusion that followed from
Ward v. Rock Against Racism, 491 U.S. 781 (1989). While Ward is
well-recognized as the Court’s seminal time, place, and manner
First Amendment case, it also described a standard for content-
neutrality that was in tension with the Court’s developing
content-based regulation of speech doctrine. Reed resolved this
uncertainty.
    Ward stated that “[t]he principal inquiry in determining
content neutrality ... is whether the government has adopted a
regulation of speech because of disagreement with the message
it conveys.” 491 U.S. at 791. Over time, courts interpreted this
statement to mean that it did not matter if a law regulated
speakers based on what they said, so long as the regulation of
speech was not imposed because of government disagreement
with the message. Under this approach, if an ordinance was
not viewpoint-based, then it was content-neutral. For example,
a local government’s decision to eliminate religious speech or
abortion-related speech was considered content-neutral
because it was not viewpoint-based—as, for instance, a
regulation prohibiting “Christian speech” or “pro-life speech”
was and remains. Reed eliminates this distinction. 135 S. Ct. at
2227 (concluding that a speech regulation is content-based if it
prohibits the topic discussed or the idea or message expressed);
6                                                 No. 13-3581


ante at 3 (“Reed effectively abolishes any distinction between
content regulation and subject-matter regulation.”). On this
point, Reed overrules Ward.
    Reed saw what Ward missed—that topical censorship is still
censorship. Rejecting the idea that the government may
remove controversial speech from the marketplace of ideas by
drafting a regulation to eliminate the topic, Reed now requires
any regulation of speech implicating religion or abortion to be
evaluated as content-based and subject to strict scrutiny, just
like the aforementioned viewpoint-based restrictions covering
more narrow contours of speech. 135 S. Ct. at 2228, 2230. Few
regulations will survive this rigorous standard.
   Because the court has faithfully applied Reed to the City’s
ordinance, I concur.